Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kong (Reg. No. 40,054) on 27 December 2021.
The application has been amended as follows: 

1. (Currently Amended): A terminal transaction method, comprising:
establishing, by a terminal, a near field communication (NFC) radio frequency connection to a point of sale (POS), and starting up a first transaction;
sending, by a NFC controller, a first service instruction to a card management unit in the terminal, the first service instruction being an initial communication from the POS to the terminal, wherein a first comparison relationship and use conditions respectively corresponding to a plurality of NFC applications in the terminal are stored in the card management unit, the first comparison relationship is used to indicate one-to-one correspondences between the 
selecting, by the card management unit in response to the first service instruction and based on the first comparison relationship, the first NFC application having the one-to-one correspondence with one of the plurality of service instructions that matches the first service instruction from the POS and that is in the plurality of NFC applications; and
in response to the first NFC application being selected by the card management unit in the selecting, and with a use condition of the first NFC application being satisfied[[,]]: 
sending, by the card management unit, the first service instruction to the first NFC application, or instructing, by the card management unit, the NFC controller to send the first service instruction to the first NFC application[[,]]; and 
performing, by the first NFC application, the first transaction based on the first service instruction received by the first NFC application.
2. (Previously Presented) The method according to claim 1, wherein before the establishing of the NFC radio frequency connection, the method further comprises:
receiving, by the terminal, an instruction in which a user selects a second NFC application, and

3.—5. (Canceled)
6. (Previously Presented) The method according to claim 1, further comprising performing, by the terminal, a preprocessing flow of the first NFC application with the use condition of the first NFC application being unsatisfied, wherein the preprocessing flow is used to enable the use condition of the first NFC application to be satisfied.
7.— 10. (Canceled)
11. (Previously Presented) The method according to claim 1, wherein before the selecting of the first NFC application corresponding to the POS and the performing of the first transaction, the method further comprises receiving, by the NFC controller, a first message sent by the card management unit, wherein the first message is used to instruct the NFC controller to send a received service instruction to the card management unit.
12. (Previously Presented) The method according to claim 1,
wherein before the establishing of the NFC radio frequency connection, the method further comprises receiving, by the terminal, an instruction in which a user selects a third NFC application, and

13. (Previously Presented) The method according to claim 1, wherein the use conditions respectively corresponding to the plurality of NFC applications comprise one or more of the following information:
identity verification requirements respectively corresponding to the plurality of NFC applications;
access control policies respectively corresponding to the plurality of NFC applications; and
user use policies and policy enforcement conditions both respectively corresponding to the plurality of NFC applications.
14. — 28. (Canceled)
29. (Currently Amended): A terminal, comprising: 
a memory, configured to store a computer program; and 
a processor, configured to execute the computer program stored in the memory, to perform: 

sending, by a NFC controller, a first service instruction to a card management unit in the terminal, the first service instruction being an initial communication from the POS to the terminal, wherein a first comparison relationship and use conditions respectively corresponding to a plurality of NFC applications in the terminal are stored in the card management unit, the first comparison relationship is used to indicate one-to-one correspondences between the plurality of NFC applications and a plurality of service instructions, and a first NFC application is one of the plurality of NFC applications; 
selecting, by the card management unit in response to the first service instruction and based on the first comparison relationship, the first NFC application having the one-to-one correspondence with one of the plurality of service instructions that matches the first service instruction from the POS and that is in the plurality of NFC applications; and
in response to the first NFC application being selected by the card management unit in the selecting, and with a use condition of the first NFC application being satisfied[[,]]: 
; and 
performing, by the first NFC application, the first transaction based on the first service instruction received by the first NFC application. 
30. — 34. (Canceled)
35. (Previously Presented) The terminal according to the claim 29, wherein the processor further performs a preprocessing flow of the first NFC application with the use condition of the first NFC application being unsatisfied, wherein the preprocessing flow is used to enable the use condition of the first NFC application to be satisfied.
36. (Previously Presented) The terminal according to the claim 29, wherein before the selecting of the first NFC application corresponding to the POS and the performing of the first transaction, the processor further performs receiving, by the NFC controller, a first message sent by the card management unit, wherein the first message is used to instruct the NFC controller to send a received service instruction to the card management unit.
37. (Previously Presented) The terminal according to the claim 29,
wherein before the establishing of the NFC radio frequency connection, the processor further performs receiving an instruction in which a user selects a third NFC application, and

38. (Previously Presented) The terminal according to the claim 29, wherein the use conditions respectively corresponding to the plurality of NFC applications comprise one or more
identity verification requirements respectively corresponding to the plurality of NFC applications;
access control policies respectively corresponding to the plurality of NFC applications; and
user use policies and policy enforcement conditions both respectively corresponding to the plurality of NFC applications.
39. (Currently Amended): A non-transitory computer-readable storage medium, comprising a program or an instruction, wherein when run on a terminal, the program or instruction enables the terminal to perform the following operations:
establishing, by the terminal, a near field communication (NFC) radio frequency connection to a point of sale (POS), and starting up a first transaction; and

selecting, by the card management unit in response to the first service instruction and based on the first comparison relationship, the first NFC application having the one- to-one correspondence with one of the plurality of service instructions that matches the first service instruction from the POS and that is in the plurality of NFC applications; and
in response to the first NFC application being selected by the card management unit in the selecting, and with a use condition of the first NFC application being satisfied[[,]]: 
sending, by the card management unit, the first service instruction to the first NFC application, or instructing, by the card management unit, the NFC controller to send the first service instruction to the first NFC application[[,]]; and 
performing, by the first NFC application, the first transaction based on the first service instruction received by the first NFC application.


Reasons for Allowance
Claims 1-2, 6, 11-13, 29 and 35-39 are allowed as amended/presented above and claims 3-5, 7-10, 14-28 and 30-34 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Amendment under 37 CFR 1.111 on 2 December 2021 (“Response”) are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 29 and 39:
Claim 1 (and similarly claims 29 and 39) discloses:
A terminal transaction method, comprising:
establishing, by a terminal, a near field communication (NFC) radio frequency connection to a point of sale (POS), and starting up a first transaction;
sending, by a NFC controller, a first service instruction to a card management unit in the terminal, the first service instruction being an initial communication from the POS to the terminal, wherein a first comparison relationship and use conditions respectively corresponding to a plurality of NFC applications in the terminal are stored in the card management unit, the first comparison relationship is used to indicate one-to-one correspondences between the plurality of NFC applications and a plurality of service instructions, and a first NFC application is one of the plurality of NFC applications;
selecting, by the card management unit in response to the first service instruction and based on the first comparison relationship, the first NFC application having the one-to-one correspondence with one of the plurality of service instructions that matches the first service instruction from the POS and that is in the plurality of NFC applications; and
in response to the first NFC application being selected by the card management unit in the selecting, and with a use condition of the first NFC application being satisfied: 
sending, by the card management unit, the first service instruction to the first NFC application, or instructing, by the card management unit, the NFC controller to send the first service instruction to the first NFC application; and 
performing, by the first NFC application, the first transaction based on the first service instruction received by the first NFC application.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2, 6, 11-13 and 35-38 each depend from one of allowable claims 1 and 29, and therefore claims 2, 6, 11-13 and 35-38  are allowable for reasons consistent with those identified with respect to claims 1 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627